 1
                                                                                   Judge Thomas Zilly
 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7     ESTATE OF NICKOLAS MICHAEL
       PETERS, by the Personal
 8     Representative CARL MICHAEL                             No. 2:19-cv-00873-TSZ
       PETERS; and JAYNI MARIE PETERS
 9     and CARL MICHAEL PETERS,
       individually and their marital                          STIPULATION FOR
10     community,                                              DISCOVERY OF
                                                               ELECTRONICALLY STORED
11                                 Plaintiffs,                 INFORMATION (ESI) AND
                         v.                                    ORDER
12
       SNOHOMISH COUNTY as a sub-
13     division of the STATE of
       WASHINGTON; SNOHOMISH
14     COUNTY DEPUTY SHERIFF
       ARTHUR J. WALLIN; and CERTAIN
15     UNKNOWN SNOHOMISH COUNTY
       DEPUTY SHERIFFS JOHN & JANE
16     DOES 1 – 3,

17
                                   Defendants.
18

19          The parties hereby stipulate to the following provisions regarding the discovery of

20   electronically stored information (ESI) in this matter:

21          A. General Principles

22          1. An attorney’s zealous representation of a client is not compromised by conducting

23   discovery in a cooperative manner. The failure of counsel or the parties in litigation to cooperate
      STIP. FOR DISCOVERY OF ELECTRONICALLY                               CAMPICHE ARNOLD, PLLC
      STORED INFO. (ESI) AND ORDER – 1                                    1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                    Seattle, WA 98101
                                                                              TEL: (206) 281-9000
                                                                              FAX: (206) 281-9111
 1   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

 2   contributes to the risk of sanctions.

 3          2. The proportionality standard set forth in Fed. R. Civ. P. 26(b) (2) (B) must be applied in

 4   each case when formulating a discovery plan. To further the application of the proportionality

 5   standard in discovery, requests for production of ESI and related responses should be reasonably

 6   targeted, clear, and as specific as possible.

 7          B. ESI Disclosures

 8          Within 30 days after the Rule 26(f) conference, or at a later time if agreed to by the parties,

 9   each party shall disclose:

10          1. Custodians. The five custodians most likely to have discoverable ESI in their possession,

11   custody or control. The custodians shall be identified by name, title, connection to the instant

12   litigation, and the type of the information under his/her control.

13          2. Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared drives,

14   servers, data bases, etc.), if any, likely to contain discoverable ESI.

15          3. Third-Party Data Sources. A list of third-party data sources, if any, likely to contain

16   discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage, etc.) and,

17   for each such source, the extent to which a party is (or is not) able to preserve information stored

18   in the third-party data source.

19          4. Manual Data. Drawings, illustrations, photographs, images, documents and ESI of a

20   party which are not subject to effective computer word searches are still subject to the discovery

21   requests from the propounding party and manual searches by the responding party.

22          5. Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI (by

23   type, date, custodian, electronic system or other criteria sufficient to specifically identify the data
      STIP. FOR DISCOVERY OF ELECTRONICALLY                                    CAMPICHE ARNOLD, PLLC
      STORED INFO. (ESI) AND ORDER – 2                                         1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                         Seattle, WA 98101
                                                                                   TEL: (206) 281-9000
                                                                                   FAX: (206) 281-9111
 1   source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b) (2) (B). [Section

 2   (C) (2) below sets forth data sources and ESI which are not required to be preserved by the parties.

 3   Those data sources and ESI do not need to be included on this list.]

 4          C. Preservation of ESI

 5          The parties acknowledge that they have a common law obligation to take reasonable and

 6   proportional steps to preserve discoverable information in the party’s possession, custody or

 7   control. With respect to preservation of ESI, the parties agree as follows:

 8          1. Absent a showing of good cause by the requesting party, the parties shall not be required

 9   to modify the procedures used by them in the ordinary course of business to back-up and archive

10   data; provided, however, that the parties shall preserve all discoverable ESI in their possession,

11   custody or control. All parties shall supplement their disclosures in accordance with Rule 26(e)

12   with discoverable ESI responsive to a particular discovery request or mandatory disclosure where

13   that data is located, discovered or created after a disclosure or response is made (unless excluded

14   under (C) (2) or (D) (1)-(2) below).

15          2. Absent a showing of good cause by the requesting party, the following categories of ESI

16   need not be preserved:

17          a.      Deleted, slack, fragmented, or other data only accessible by forensics;

18          b.      Random access memory (RAM), temporary files, or other ephemeral data that are

19                  difficult to preserve without disabling the operating system;

20          c.      On-line access data such as temporary internet files, history, cache, cookies, and

21                  the like;

22          d.      Data in metadata fields that are frequently updated automatically, such as last-

23                  opened dates (see Section (E) (3));
      STIP. FOR DISCOVERY OF ELECTRONICALLY                                 CAMPICHE ARNOLD, PLLC
      STORED INFO. (ESI) AND ORDER – 3                                       1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                       Seattle, WA 98101
                                                                                 TEL: (206) 281-9000
                                                                                 FAX: (206) 281-9111
 1          e.      Back-up data that are substantially duplicative of data that are more accessible

 2                  elsewhere;

 3          f.      Server, system or network logs;

 4          g.      Data remaining from systems no longer in use that is unintelligible on the systems

 5                  in use; and,

 6          h.       Electronic data (e.g. email, calendars, contact data, and notes) sent to or from

 7                  mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided that

 8                  a copy of all such electronic data is routinely saved elsewhere (such as on a server,

 9                  laptop, desktop computer, or “cloud “storage) and will be produced if responsive.

10          D. Privilege

11          1. With respect to privileged or work-product ESI and documents which are generated by

12   Plaintiffs’ counsel before the filing of the complaint and which are generated by the plaintiffs’ and

13   defendants’ counsel after the filing of the complaint, Plaintiffs’ counsel and the defense counsel

14   are not required to include any such information in privilege logs.

15          2.      Activities undertaken in compliance with the duty to preserve information are

16   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

17          3.      FRCP 26 (b) (5) (A) shall be followed for all information withheld by a party

18   claiming privilege which was otherwise discoverable subject to the D. 1. exception above.

19          4. Information produced in discovery that is protected as privileged or work product shall

20   be immediately returned to the producing party, and its production shall not constitute a waiver of

21   such protection, if: (i) such information appears on its face to have been inadvertently produced or

22   (ii) the producing party provides notice within 15 days of discovery by the producing party of the

23   inadvertent production.
      STIP. FOR DISCOVERY OF ELECTRONICALLY                                CAMPICHE ARNOLD, PLLC
      STORED INFO. (ESI) AND ORDER – 4                                      1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                      Seattle, WA 98101
                                                                                TEL: (206) 281-9000
                                                                                FAX: (206) 281-9111
 1           5.        The parties agree that privilege logs shall be provided 30 days after the date agreed

 2   upon for final production in this matter. The privilege log shall include a unique identification

 3   number for each document and the basis for the claim (attorney-client privileged and/or work

 4   product protection). For ESI, the privilege log may be generated from available metadata,

 5   including author/recipient or to/from/cc/bcc names; the subject matter or title and date created

 6   subject to the D. 1. exception above. Should the available metadata provide insufficient

 7   information for the purpose of evaluation of the privilege claim asserted, the receiving party may

 8   request additional information consistent with the Federal Rules of Civil Procedure.

 9
             E. ESI Discovery Procedures
10
             1.        On-site inspection of electronic media. Such an inspection shall not be permitted
11
     absent a demonstration by the requesting party of specific need and good cause or by agreement
12
     of the parties.
13
             2.        Search methodology. The parties shall attempt to reach agreement on appropriate
14
     search terms, or an appropriate computer- or technology-aided methodology, before any such
15
     effort is undertaken. Each party will suggest the initial search terms to be used given they have
16
     more information regarding their data which may then be modified. The parties shall continue to
17
     cooperate in revising the appropriateness of the search terms or computer- or technology-aided
18
     methodology.
19
             If the parties are not able to reach agreement on search terms, then:
20
             a.        A producing party shall disclose what search terms, if any, were used to locate ESI
21
                       likely to contain discoverable information and the identity of the data locations
22

23
      STIP. FOR DISCOVERY OF ELECTRONICALLY                                  CAMPICHE ARNOLD, PLLC
      STORED INFO. (ESI) AND ORDER – 5                                        1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                        Seattle, WA 98101
                                                                                  TEL: (206) 281-9000
                                                                                  FAX: (206) 281-9111
 1                  searched.   If search terms were not used, the producing party shall disclose the

 2                  methodology used to locate ESI likely to contain discoverable information;

 3          b.      If search terms were used to locate ESI likely to contain discoverable information,

 4                  a requesting party is entitled to no more than 5 additional queries to be used in

 5                  connection with further electronic searches absent a showing of good cause or

 6                  agreement of the parties. The parties shall confer in good faith on the 5 additional

 7                  queries. Focused terms and queries, rather than overbroad ones (e.g., product and

 8                  company names), should be employed;

 9          c.      Absent a showing of good cause, queries returning more than a proportional number

10                  of search hits are presumed to be overbroad and subject to meet and confer with the

11                  understanding that not all custodians or queries will have the same proportionality

12                  standard; and,

13          d.      The producing party shall search both non-custodial data sources and ESI

14                  maintained by the custodians identified above.

15          3.       Format. The parties agree that ESI will be produced to the requesting party

16   generally in .pdf format with searchable text unless a specific request is made by a party to produce

17   documents or other discoverable materials in original native format and/or .pdf’s with the load file

18   fields listed in section 5 below, in a format to be decided between the parties. Unless otherwise

19   agreed to by the parties, files that are not easily converted to image format, such as spreadsheet,

20   database, audio, video and drawing files, should be produced in native format. Plaintiff’s medical

21   records, tax returns, school records, and other records kept and produced by third parties will be

22   produced in the format received by plaintiff. Each document image shall be named with a unique

23
      STIP. FOR DISCOVERY OF ELECTRONICALLY                                CAMPICHE ARNOLD, PLLC
      STORED INFO. (ESI) AND ORDER – 6                                      1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                      Seattle, WA 98101
                                                                                TEL: (206) 281-9000
                                                                                FAX: (206) 281-9111
 1   Bates Number (e.g., the unique Bates Number of the page of the document in question, followed

 2   by its file extension). The parties agree to exchange format of production specifications.

 3          4.      De-duplication. The parties may de-duplicate their ESI production across custodial

 4   and non-custodial data sources.

 5          5.      Load File Fields. The parties agree that the following fields will be provided in the

 6   load file reflecting the conversion of the native files to an image when requested by a party:

 7                  a.      Begin doc; end doc; begin attachment; end attachment; document type;

 8                          custodian and duplicate custodians; hash value;

 9                  b.      The metadata from the underlying native file will also be extracted and

10                          produced within the load file for these additional fields: author or from;

11                          recipient/to, cc and bcc, title or subject; file name and size; original file path;

12                          date and time created; date and time modified or received; page count;

13                          company; last modified by; printed; and number of revisions; and,

14                  c.      If appropriate any protective order designations will also be identified

15                          within the load file.

16          6.      Hard-Copy Documents. For documents maintained by a party only as hard-copy

17   documents which are converted to an electronic format for discovery, the production of the hard-

18   copy documents shall include a load file if required above with document breaks and sets forth the

19   Custodian or Source associated with each produced document. Hard-copy documents shall be

20   scanned using Optical Character Recognition technology and searchable ASCII text files shall be

21   produced (or Unicode text format if the text is in a foreign language), unless the producing party

22   can show that the cost would outweigh the usefulness of scanning (for example, when the condition

23   of the paper is not conducive to scanning and will not result in accurate or reasonably
      STIP. FOR DISCOVERY OF ELECTRONICALLY                                   CAMPICHE ARNOLD, PLLC
      STORED INFO. (ESI) AND ORDER – 7                                         1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                         Seattle, WA 98101
                                                                                   TEL: (206) 281-9000
                                                                                   FAX: (206) 281-9111
 1   useable/searchable ESI). Each file shall be named with a unique Bates Number (e.g. the Unique

 2   Bates Number of the first page of the corresponding production version of the document followed

 3   by its file extension).

 4
             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6
     Dated October 3, 2019                              By: s/Philip G. Arnold______
 7                                                         Philip G. Arnold, WSBA No. 2675
                                                           Campiche Arnold, PLLC
 8                                                         Attorneys for Plaintiffs Peters
                                                           1201 Third Avenue, suite 3810
 9                                                         Seattle, WA 98101
                                                           Tele: 206.281.9000
10                                                         Facsimile: 206.281.9111
                                                           E-mail addresses:
11                                                         parnold@campichearnold.com
                                                           jcampiche@campichearnold.com
12                                                         jhackler@campichearnold.com
                                                           lrichard@campichearnold.com
13                                                         lharris@campichearnold.com

14

15
     Dated October 3, 2019                              By: s/Bridget E. Casey_________________
16                                                        Bridget E. Casey, WSBA No. 30459
                                                          Joseph B. Genster, WSBA No. 14968
17                                                        Katherine H. Bosch, WSBA No. 43122
                                                          Snohomish County Prosecutor’s Office,
18                                                            Civil Division
                                                          Attorneys for Def. Snohomish County
19                                                        3000 Rockefeller Avenue, MS 504
                                                          Everett, WA 98201
20                                                        Tele: 425.388.6330
                                                          Facsimile: 425.388.6333
21                                                        Email addresses:
                                                          bcasey@snoco.org
22                                                        jgenster@snoco.org
                                                          kbosch@snoco.org
23
      STIP. FOR DISCOVERY OF ELECTRONICALLY                            CAMPICHE ARNOLD, PLLC
      STORED INFO. (ESI) AND ORDER – 8                                 1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                 Seattle, WA 98101
                                                                           TEL: (206) 281-9000
                                                                           FAX: (206) 281-9111
 1
     Dated October 3, 2019               By: s/Shannon M. Ragonesi______________
 2                                          Shannon M. Ragonesi
                                            Keating Bucklin & McCormack, Inc., PS
 3                                          Attorneys for Defendant Deputy Wallin
                                            801 Second Avenue, Suite 1210
 4                                          Seattle, WA 98104
                                            Tele: 206.623.8861
 5                                          Facsimile: 206.223.9423
                                            Email addresses:
 6                                          SRagonesi@kbmlawyers.com
                                            CLinder@kbmlawyers.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     STIP. FOR DISCOVERY OF ELECTRONICALLY            CAMPICHE ARNOLD, PLLC
     STORED INFO. (ESI) AND ORDER – 9                  1201 Third Avenue, Suite 3810
     NO. 2:19-cv-00873-TSZ                                  Seattle, WA 98101
                                                           TEL: (206) 281-9000
                                                           FAX: (206) 281-9111
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   DATED:          October 7, 2019.

 4

 5
                                             A
                                             Thomas S. Zilly
                                             United States District Judge
 6

 7

 8
     Presented by:
 9

10   By: s/Philip G. Arnold____________
         Philip G. Arnold, WSBA No. 2675
11       Campiche Arnold, PLLC
         Attorneys for Plaintiffs Peters
12       1201 Third Avenue, Suite 3810
         Seattle, WA 98101
13       Telephone: 206.281.9000
         Fax:        206.281.9111
14       E-mail parnold@campichearnold.com

15

16

17

18

19

20

21

22

23
      STIP. FOR DISCOVERY OF ELECTRONICALLY                 CAMPICHE ARNOLD, PLLC
      STORED INFO. (ESI) AND ORDER – 10                      1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                       Seattle, WA 98101
                                                                 TEL: (206) 281-9000
                                                                 FAX: (206) 281-9111
